Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 1 of 21
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 2 of 21



     MICHAEL J. MCAVOYAMAYA, ESQ.
 1   Nevada Bar No.: 14082
 2   4539 Paseo Del Ray
     Las Vegas, Nevada 89121
 3   Telephone:     (702) 685-0879
     Mmcavoyamayalaw@gmail.com
 4   Attorney for Plaintiffs

 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
                                             * * * *
 7
          TRACEY LALL, an individual,
 8                                                            CASE NO.:
                              Plaintiff,
 9
          vs.
10
          CORNER INVESTMENT CO. dba THE
11        CROMWELL HOTEL AND CASINO, a
          domestic limited liability company; CAESARS
12        ENTERTAINMENT CORPORATION a foreign
          domestic corporation; UNITE HERE LOCAL                           COMPLAINT
13        JOINT EXECUTIVE BOARD OF LAS
          VEGAS, a labor union; UNITE HERE                         (DEMAND FOR JURY TRIAL)
14        BARTENDERS UNION, LOCAL NO. 165, a
          labor union, DOES 1-20; and ROE
15        CORPORATIONS 1-20, inclusive,
16
                              Defendants.
17

18              COME NOW, Plaintiff TRACEY LALL, by and through their attorney of record

19   MICHAEL J. MCAVOYAMAYA, ESQ., and hereby complain and allege as follows:
20   I.         PARTIES
21
                1.    Plaintiff TRACEY LALL is and was at all times relevant herein a resident of
22
     Clark County, Nevada.
23
                2.    Defendant CORNER INVESTMENT COMPANY dba THE CROMWELL
24

25   HOTEL AND CASINO (the “Cromwell”) is and was at all times relevant herein a Nevada

26   domestic corporation residing and doing business in Clark County.

27              3.    Defendant CAESARS ENTERTAINMENT CORPORATION (“Caesars”) is
28   and was at all times relevant herein a foreign corporation incorporated in the state of Delaware,

                                              Page 1 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 3 of 21



     but residing and doing business in Clark County, state of Nevada. Caesars and the Cromwell
 1

 2   together are referred to as the “Cromwell Defendants.”

 3          4.      Defendants UNITE HERE Local Joint Executive Board of Las Vegas and

 4   UNITE HERE BARTENDERS UNION, LOCAL NO. 165 (“Local 165”) are labor unions
 5   operating in Clark County, Nevada, representing the employees of the Cromwell.
 6
            5.      The true names of DOES 1 through 20, their citizenship and capacities, whether
 7
     individual, corporate, associate, partnership or otherwise, are unknown to Plaintiffs who
 8
     therefore sue these Defendants by such fictitious names. Plaintiffs are informed and believe,
 9
10   and therefore allege, that each of the Defendants, designated as DOES 1 through 20, are or may

11   be legally responsible for the events referred to in this action, and caused damages to the

12   Plaintiffs, as herein alleged, and Plaintiffs will ask leave of this Court to amend the Complaint
13
     to insert the true names and capacities of such Defendants, when the same have been
14
     ascertained, and to join them in this action, together with the proper charges and allegations.
15
            6.      That the true names and capacities of Defendants named herein as DOE
16
     AGENCIES 1 through 20 and ROE CORPORATIONS 1 through 20, inclusive, are unknown
17

18   to the Plaintiffs, who therefore sue said Defendants by such fictitious names. Plaintiffs are

19   informed and believe and thereon allege that each of the Defendants designated herein as a DOE
20   AGENCIES and/or ROE CORPORATION Defendant is responsible for the events and
21
     happenings referred to and proximately caused damages to the Plaintiffs as alleged herein.
22
     Plaintiffs will ask leave of the Court to amend the Complaint to insert the true names and
23
     capacities of DOE AGENCIES 1 through 20 and ROE CORPORATIONS 1 through 20,
24

25   inclusive, when the same have been ascertained, and to join such Defendants in this action.

26   //

27   //
28   //

                                               Page 2 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 4 of 21



            II.     JURISDICTION AND VENUE
 1

 2          7.      This Court jurisdiction over the claims as set forth herein pursuant to 29 U.S.C.

 3   § 185, holding that claims for violation of a collective bargaining agreement are preempted by

 4   the Labor Management Relations Act (“LMRA”).
 5          8.      Additionally, this Court has jurisdiction over this matter for violation of the
 6
     Americans with Disabilities Act and the Family Medical Leave Act pursuant to 28 USC § 1331
 7
     and §1343, and supplemental jurisdiction over the state law claims pursuant to 28 USC §1367.
 8
            9.      Venue is proper in this Court because all parties are residents of Clark County,
 9
10   State of Nevada.

11   III.    ALLEGATIONS COMMON TO ALL CLAIMS
12          10.      Plaintiff Tracey Lall began working as a bartender for Defendant The
13
     Cromwell Hotel and Casino on April 23, 2014.
14
            11.     During her time working at The Cromwell, Tracey was a model employee
15
     winning numerous employee awards including the annual Chairman Award in 2015 and 2017,
16
     and a high number of Guest Verbatims.
17

18          12.     In August 2016, Tracey was diagnosed with breast cancer and began radiation

19   treatment. Tracey notified Cromwell right away about her cancer diagnosis and need for
20   radiation treatment.
21
            13.     On April 22, 2017, Tracey had a minor tremor/seizure at work and was sent
22
     home by her supervisor. Tracey went to the restroom briefly to tend to her medical needs and
23
     returned to the bar thereafter.
24

25          14.     On May 31, 2017, Tracey had another minor tremor/seizure at work. Tracey

26   went to the restroom briefly to tend to her medical needs and returned to the bar thereafter but

27   was sent to the hospital to seek medical treatment.
28

                                               Page 3 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 5 of 21



            15.     On January 17, 2018, Cromwell General Manager Mike Norby texted Tracey
 1

 2   that “HR wanted to speak to [her] about [her] situation” and asked Tracey if she was “able to

 3   perform her job duties.” Tracey responded “yes,” and presented Human Resources (“HR”)

 4   with a medical release to work unrestricted full duty form from her doctor.
 5          16.     On January 24, 2018, Tracey started chemotherapy, and informed Cromwell
 6
     of her need for chemotherapy treatment that day.
 7
            17.     On March 16, 2018 Tracey had another minor tremor/seizure at work. Tracey
 8
     went to the restroom briefly to tend to her medical needs and returned to the bar thereafter but
 9
10   was sent home by her supervisor.

11          18.     On April 6, 2018, Tracey took Family Medical Leave Act (“FMLA”) leave

12   until June 16, 2018 (2 months, 10 days), in order to undergo a round of chemotherapy
13
     treatment. Tracey returned to work at the Cromwell and provided HR a doctor’s note
14
     indicating that she could return to full duty with no restrictions.
15
            19.     Tracey worked for two weeks and then had another minor tremor/seizure.
16
     Tracey went to the restroom briefly to tend to her medical needs. While in the bathroom, a
17

18   co-worker, Giselle Del Real, followed Tracey into the handicapped bathroom stall as she was

19   having a seizure and videotaped her in the bathroom. The Cromwell forced Tracey back on
20   leave of absence.
21
            20.     When Tracey requested to take her FMLA leave she was denied for not
22
     meeting the minimum hours requirement despite her previous approval for a time period of
23
     April 10, 2018-April 10, 2019. Tracey was forced to take personal leave.
24

25          21.     Tracey provided Cromwell a Return to Work Authorization signed by her

26   doctor that stated that she could return to work with no restrictions on October 26, 2018,

27   which was her return to work date.
28

                                                Page 4 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 6 of 21



            22.     On November 16, 2018 Silvia Ocampo from Human Resources told Tracey
 1

 2   that she was unable to work due to having prior minor tremors/seizures at work. At the time,

 3   Tracey’s cancer was in remission, she had not had a seizure for several months, and was no

 4   longer undergoing radiation or chemotherapy.
 5          23.     Tracey’s union, Local 165, failed to file a grievance on Tracey’s behalf,
 6
     forcing Tracey to file her own grievance regarding the retaliation, discrimination and
 7
     harassment for her disability that she was receiving at work, which was causing her undue
 8
     stress and exacerbating her seizure condition.
 9
10          24.     The Cromwell again forced Tracey to take personal leave and denied her

11   request for the previously approved FMLA leave.

12          25.     On January 12, 2019, Tracey returned to work and had a tremor/seizure and
13
     was again forced onto personal leave.
14
            26.     Each time Tracey was forced to go on leave of absence, instead of FMLA
15
     leave, I was given 5 days to get signed documents from doctors even after Tracey told
16
     management that it takes several weeks just to get a doctor’s appointment
17

18          27.     Tracey returned to work in April 2019. After her return to work, the Cromwell

19   began laying pretext for her termination. Between April 1, 2019 and November 2, 2019 the
20   Cromwell issued Tracey four (4) disciplinary write-ups, three (3) suspensions, and four (4)
21
     backdated cash shortages.
22
            28.     Tracey received a written warning that was back dated for April 7, 2019 noting
23
     a cash variance of $100.41 on April 7, 2019 and a total cumulative shortage of $108.46 for
24

25   the month of April 2019. No evidence or spread sheet supporting the supposed shortage was

26   included with the disciplinary notice, nor provided to Tracey. Local 165 filed no grievance,

27   did not attend the meeting with the employer, nor request any information regarding the write
28   up.

                                              Page 5 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 7 of 21



            29.     On June 3, 2019, Tracey received a written warning dated back to April 29,
 1

 2   2019, stating that Tracey had a cash variance of $23.58. No evidence or spread sheet

 3   supporting the supposed shortage was included with the disciplinary notice, nor provided to

 4   Tracey. Local 165 filed no grievance, did not attend the meeting with the employer, nor
 5   request any information regarding the write up.
 6
            30.     On August 2, 2019, Tracey had a minor tremor/seizure at work, and as she
 7
     notice it occurring Tracey went to the bathroom to tend to her medical needs. This time, a
 8
     security officer for the Cromwell followed Tracey to the bathroom, began harassing her, and
 9
10   asking her to take a drug test. She refused. By this time, the Cromwell was well aware of

11   Tracey’s medical condition.

12          31.     Tracey was given a blank written disciplinary notice and suspended with no
13
     explanation for why she was being suspended. Local 165 filed no grievance, did not attend
14
     the meeting with the employer, nor request any information regarding the write up.
15
            32.     On August 7, 2019, Tracey contacted General Manager Mike Norby via
16
     telephone to check on the basis and status of her unexplained suspension. Tracey received no
17

18   responses from Norby or Cromwell HR.

19          33.     On August 9, 2019, Tracey handed Silvia Ocampo of Cromwell HR a
20   statement/grievance saying that she was being harassed and discriminated against by co-
21
     workers looking to gain her position due to her seizures, which was causing her undue stress.
22
     No action was taken by management or HR.
23
            34.     On August 14, 2019, Tracey again contacted Mr. Norby to check on the status
24

25   of her suspension. Mr. Norby and Ms. Ocampo answered the call and informed Tracey that

26   she was “a liability to the company due to your situation.”

27          35.     On August 17, 2019, Tracey received a written final warning dated back to
28   August 2, 2019, stating that she was unfit for duty and refused to take a drug test on August

                                              Page 6 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 8 of 21



     2, 2019. Local 165 filed no grievance, did not attend the meeting with HR, and did not request
 1

 2   any information relating to the discipline.

 3          36.     Cromwell Management accused Tracey of being on drugs due to a casino

 4   security guard following her into the women's restroom and telling General Manager Mike
 5   Norby that she was having a seizure in the private stall.
 6
            37.     On October 4, 2019, Tracey was suspended for “Possible rules violation.”
 7
     Local 165 filed no grievance, did not attend the meeting with HR, and did not request any
 8
     information relating to the discipline.
 9
10          38.     On October 6, 2019, Tracey received a final written warning dated back to

11   September 30, 2019, stating that Tracey had a cash variance of $30.30. Tracey was again

12   given no documentation supporting this discipline. Local 165 filed no grievance, did not
13
     attend the meeting with HR, and did not request any information relating to the discipline.
14
            39.     On November 2, 2019, Tracey was suspended stating she clocked in at an
15
     unauthorized area, dated back to October 6, 2019. Local 165 filed no grievance, did not attend
16
     the meeting with HR, and did not request any information relating to the discipline.
17

18          40.     On January 11, 2020, Tracey was terminated for a supposed cash shortage of

19   $67.00. Tracey was never notified of the shortage prior to the termination, and was given no
20   documentation supporting the shortage. Local 165 filed no grievance, and did not request any
21
     information relating to the discipline.
22
            41.     Tracey filed a grievance regarding her termination on January 14, 2020. A
23
     grievance meeting was held, and her Local 165 union representative attended this meeting.
24

25   Half way through the meeting, however, the union representative asked Tracey to leave the

26   room and wait in the waiting area.

27          42.     After the meeting regarding Tracey’s termination between the Local 165
28   representative and Cromwell management outside of Tracey’s presence finished, the Local

                                               Page 7 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 9 of 21



     165 Representative, Mike, came out of the meeting and told Tracey that she “should find
 1

 2   another job, and that her looks will not last forever.” Local 165 took no further action on

 3   Tracey’s behalf.

 4           43.     Between 2016 and 2020, Tracey requested that the Cromwell provide her the
 5   reasonable accommodation of allowing her to use the bathroom on the casino floor, rather
 6
     than the employee restroom two floors from where her bar was, so that she would not need to
 7
     run down two flights of stairs to tend to her medical needs when having minor
 8
     tremors/seizures due to her cancer and radiation and chemotherapy treatment. Each request
 9
10   was denied.

11                                  FIRST CLAIM FOR RELIEF
12    (Disability Discrimination In Violation of the Americans with Disabilities Act (“ADA”)
                     Title I – Failure to Provide Reasonable Accommodations)
13
            44.     Plaintiffs restate and reallege all preceding and subsequent allegations as though
14
     fully set forth herein.
15
             45.     That the ADA, 42 U.S.C. Sections 12101 et seq. prohibits employment
16
     discrimination based on disability or perceived disability in the terms, conditions, promotion
17

18   opportunities, salary and benefit and classification of employees.

19           46.     That Tracey was and is disabled as defined by the ADA because she suffers from
20   a qualifying disability, cancer, which is a physical impairment that substantially limits one or
21
     more of the major life activities including weight, ability to control my bodily functions by
22
     causing me tremors/seizures, her apatite and ability to hold down food, her energy level and
23
     ability to exercise, and her ability to sleep. See Rohr v. Salt River Project Agric. Improvement
24

25   & Power Dist., 555 F.3d 850, 858 (9th Cir. 2009) quoting 42 U.S.C. § 12102(2).

26           47.     That despite her disability, Tracey was physically, mentally and medically

27   capable of performing the duties of her job as a bartender at the time she was hired up until her
28   termination, which was supported by numerous doctor’s notices.

                                               Page 8 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 10 of 21



             48.     Tracey was, accordingly, at all times relevant hereto a qualified individual with
 1

 2   a disability within the meaning of the ADA Section 101(8), 42 USC §12111(8).

 3           49.     That the Cromwell Defendants discriminated against Tracey on the basis of her

 4   disability by failing to participate in the interactive process upon her request for
 5   accommodations in good faith.
 6
             50.     That the Cromwell Defendants discriminated against Tracey on the basis of her
 7
     disability by refusing to provide her with the reasonable accommodation of being able to use
 8
     the rest room on the casino floor when she felt a minor tremor coming on, as required by the
 9
10   ADA.

11           51.     That as a direct and proximate result of the Cromwell Defendants’ willful,

12   knowing, intentional, and unlawful discrimination against Plaintiff, Plaintiff has and continues
13
     to suffer humiliation, emotional distress, and physical and mental pain and anguish, all to her
14
     damage in a sum according to proof at trial.
15
             52.     That as a direct and proximate result of the Cromwell Defendants’ willful,
16
     knowing, intentional, and unlawful discrimination against Plaintiff, Plaintiff has suffered, and
17

18   will continue to suffer lost wages, salary, benefits and certain other incidental and consequential

19   economic expenses and losses which Plaintiff would have received if Plaintiff had not been
20   terminated from her position with the Cromwell Hotel and Casino, in an amount according to
21
     proof at trial but believed to be in excess of $100,000.
22
             53.     That the above-alleged acts of discrimination against Plaintiff constitutes
23
     oppression, fraud, malice or Plaintiff is otherwise entitled to an award of punitive damages
24

25   according to proof at trial.

26           54.     That the Cromwell Defendants’ conduct exacerbated Plaintiff’s disabling

27   condition by creating a stressful work environment.
28

                                               Page 9 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 11 of 21



            55.     Plaintiff has incurred reasonable attorneys' fees and costs in prosecuting this
 1

 2   matter in an amount to be established at trial.

 3                                    SECOND CLAIM OF RELIEF

 4                                 (Retaliation in Violation of the ADA)
 5          56.     Plaintiff restates and realleges all preceding and subsequent allegations as
 6
     though fully set forth herein.
 7
            57.     The ADA, 42 U.S.C. § 12203(a) prohibits retaliation against employees who
 8
     oppose violations of disability discrimination under the ADA, or because such individual made
 9
10   a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or

11   hearing under this chapter.

12          58.     That 42 U.S.C. § 2000e-3(a) provides that “it shall be an unlawful employment
13
     practice for an employer to discriminate against any of his employees or applicants for
14
     employment, for an employment agency ... to discriminate against any individual or for a labor
15
     organization to discriminate against any member thereof or applicant for membership, because
16
     he has opposed any practice made an unlawful employment practice by this subchapter, or
17

18   because he has made a charge, testified, assisted, or participated in any manner in an

19   investigation, proceeding, or hearing under this subchapter.”
20          59.     That to assert a retaliation claim under federal EEO laws, including the ADA, a
21
     plaintiff must show that he or she (1) engaged in prior protected activity; (2) the employer took
22
     a materially adverse action; and (3) the requisite level of causal connection between the
23
     protected activity and the materially adverse action.
24

25          60.     That Plaintiff engaged in protected activity when she requested the reasonable

26   accommodation of being permitted to use the bathroom on the casino floor instead of the

27   employee bathroom two flights of stairs below it.
28

                                               Page 10 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 12 of 21



             61.     That after requesting to use the bathroom on the casino floor to tend to her
 1

 2   medical needs, the Cromwell Defendants and their employees followed Plaintiff into the

 3   restroom and accused her of alcohol and drug use despite being fully aware of her medical

 4   condition, allowed other employees to harass her over her disability with impunity, and forced
 5   her to take personal leave despite being fully capable of doing her job.
 6
             62.     That as a direct and proximate result of the Cromwell Defendants’ willful,
 7
     knowing, intentional, and unlawful discrimination against Plaintiff, Plaintiff has and continues
 8
     to suffer humiliation, emotional distress, and physical and mental pain and anguish, all to her
 9
10   damage in a sum according to proof at trial.

11           63.     That as a direct and proximate result of the Cromwell Defendants’ willful,

12   knowing, intentional, and unlawful discrimination against Plaintiff, Plaintiff has suffered, and
13
     will continue to suffer lost wages, salary, benefits and certain other incidental and consequential
14
     economic expenses and losses which Plaintiff would have received if Plaintiff had not been
15
     terminated from her position with the Cromwell Hotel and Casino, in an amount according to
16
     proof at trial but believed to be in excess of $100,000.
17

18           64.     That the above-alleged acts of discrimination against Plaintiff constitutes

19   oppression, fraud, malice or Plaintiff is otherwise entitled to an award of punitive damages
20   according to proof at trial.
21
             65.     That the Cromwell Defendants’ conduct exacerbated Plaintiff’s disabling
22
     condition by creating a stressful work environment.
23
             66.     Plaintiff has incurred reasonable attorneys' fees and costs in prosecuting this
24

25   matter in an amount to be established at trial.

26   //

27   //
28   //

                                               Page 11 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 13 of 21



                                      THIRD CLAIM FOR RELIEF
 1

 2    (Disability harassment resulting in a hostile work environment in violation of the ADA)

 3           67.     Plaintiff restates and realleges all preceding and subsequent allegations as

 4   though fully set forth herein.
 5           68.     That Plaintiff informed the Cromwell Defendants of her disabling condition and
 6
     that she would be undergoing radiation and chemotherapy treatment.
 7
             69.     That upon returning to work, the Cromwell Defendants began harassing
 8
     Plaintiff, telling her she was unfit for work, forcing her to take leave when she was able to work,
 9
10   wrote her up for minor infractions and infractions she did not commit, and allowed other

11   employees to harass and intimidate her because of her disability.

12           70.     That as a direct and proximate result of the Cromwell Defendants’ willful,
13
     knowing, intentional, and unlawful discrimination against Plaintiff, Plaintiff has and continues
14
     to suffer humiliation, emotional distress, and physical and mental pain and anguish, all to her
15
     damage in a sum according to proof at trial.
16
             71.     That as a direct and proximate result of the Cromwell Defendants’ willful,
17

18   knowing, intentional, and unlawful discrimination against Plaintiff, Plaintiff has suffered, and

19   will continue to suffer lost wages, salary, benefits and certain other incidental and consequential
20   economic expenses and losses which Plaintiff would have received if Plaintiff had not been
21
     terminated from her position with the Cromwell Hotel and Casino, in an amount according to
22
     proof at trial but believed to be in excess of $100,000.
23
             72.     That the above-alleged acts of discrimination against Plaintiff constitutes
24

25   oppression, fraud, malice or Plaintiff is otherwise entitled to an award of punitive damages

26   according to proof at trial.

27           73.     That the Cromwell Defendants’ conduct exacerbated Plaintiff’s disabling
28   condition by creating a stressful work environment.

                                               Page 12 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 14 of 21



             74.      Plaintiff has incurred reasonable attorneys' fees and costs in prosecuting this
 1

 2   matter in an amount to be established at trial.

 3                                  FOURTH CLAIM FOR RELIEF

 4                       (Violation of the Family Medical Leave Act (“FMLA”)
 5           75.      Plaintiffs restate and reallege all preceding and subsequent allegations as though
 6
     fully set forth herein.
 7
             76.      That the Cromwell Defendants were employers covered by the FMLA pursuant
 8
     to 29 USC 2601 et seq. because they have more than fifty (50) employees consecutively for at
 9
10   least one year prior to the incident in question.

11           77.      That Plaintiff suffered from a chronic medical condition, cancer, as defined by

12   29 C.F.R. 825.115(c)(1), requiring periodic visits with her treating physician more than twice
13
     a year, and was entitled to leave under the act pursuant to 29 C.F.R. 825.115(c)(1)
14
             78.      That Plaintiff requested and was approved for FMLA leave on April 2, 2018, for
15
     a period of April 6, 2018 – April 10, 2019, to undergo numerous rounds of chemo therapy.
16
             79.      That Plaintiff submitted a FMLA form signed by her treating physician
17

18   confirming the following treatment dates for her chemotherapy: April 10, 2018, June 5, 2018,

19   July 17, 2018.
20           80.      That the Cromwell Defendants permitted Plaintiff to take two months and ten
21
     days of leave for her first round of chemotherapy treatment.
22
             81.      That after Plaintiff returned to work on June 16, 2018, within a couple weeks
23
     she had a minor tremor/seizure at work due to her medical condition.
24

25           82.      That the Cromwell Defendants then forced Plaintiff to take leave in July 2018,

26   and when she requested the previously approved FMLA leave apply the Cromwell Defendants

27   denied Plaintiff her FMLA leave asserting that she did not have the requisite 1,250 hours to
28   receive FMLA leave.

                                                Page 13 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 15 of 21



            83.     That Defendants engaged in prohibited conduct under the FMLA by interfering
 1

 2   with, restraining or denying Plaintiffs' rights provided under the Act by counting the two month

 3   and ten day time period that Plaintiff was previously on FMLA leave when calculating the

 4   number of hours Plaintiff had worked previous year to deny her FMLA leave under the act.
 5          84.     That Defendants’ actions foreclosed Plaintiff's rights under the FMLA,
 6
     including but not limited to the right to be returned to her position, the right to be free from
 7
     harassment for attempting to exercise her rights under the act, and the right to take the
 8
     previously approved FMLA leave.
 9
10          85.     That as a direct and proximate result of Defendants’ willful, knowing,

11   intentional, and unlawful actions to restrain or deny Plaintiff from exercising her rights under

12   the act, Plaintiff has and continues to suffer humiliation, emotional distress, and physical and
13
     mental pain and anguish, all to her damage in a sum according to proof at trial.
14
            86.     That as a direct and proximate result of Defendants’ willful, knowing,
15
     intentional, and unlawful actions, Plaintiff has suffered, and will continue to suffer lost wages,
16
     salary, benefits and certain other incidental and consequential economic expenses and losses
17

18   which Plaintiff would have received if she had not been terminated from her position with The

19   Cromwell in an amount according to proof at trial, but believed to be in excess of $100,000.
20          87.     The above-alleged misconduct constitutes oppression, fraud or malice thereby
21
     entitling Plaintiff to an award of punitive damages according to proof at trial.
22
            88.     Plaintiff has incurred reasonable attorneys' fees and costs in prosecuting this
23
     matter in an amount to be established at trial.
24

25   //

26   //

27   //
28   //

                                               Page 14 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 16 of 21



                                     FIFTH CLAIM FOR RELIEF
 1

 2    (Labor Management Relations Act (“LMRA”) Section 301, 29 U.S.C. § 185 - Breach of
              Collective Bargaining Agreement – Hybrid Section 301 DFR Claim)
 3
             89.     Plaintiffs restate and reallege all preceding and subsequent allegations as though
 4
     fully set forth herein.
 5

 6           90.     That Article 21.02 of the Cromwell collective bargaining agreement (“CBA”)

 7   provides that provides that grievances must be filed on behalf of an employee within fifteen

 8   workdays of the occurrence.
 9
             91.     That despite Tracey’s numerous requests to her Local 165 representative for
10
     assistance in filing grievances due to the Cromwell Defendants’ numerous unwarranted written
11
     discipline, Local 165 failed to meet its duty of fair representation by failing to file a single
12
     grievance on her behalf between January 2018 and January 2020.
13

14           92.     That despite Tracey’s numerous requests to her Local 165 representative for

15   assistance when being discipline by the Cromwell Defendants’ between January 2018 and
16   January 2020, Local 165 failed to meet its duty of fair representation by failing to attend a single
17
     grievance on her behalf except her termination meeting in violation of Article 21.03.
18
             93.     That despite the merits of Tracey’s grievances, Local 165 failed to take any
19
     grievance to Step 2 of the grievance procedure, nor take the grievance to arbitration.
20

21           94.     Industrial common law defines the seven steps of just cause as: (1) Notice: Did

22   the Employer give notice of the possible consequences of disciplinary conduct?; (2) Reasonable

23   Rules and Orders: Was the Employer's rule reasonably related to the proper expectations that
24   the Employer may have?; (3) Investigation: Did the Employer make an effort to discover
25
     whether the Employee did in fact violate a rule?; (4) Fair Investigation: Did the Employer
26
     conduct the investigation objectively and fairly?; (5) Proof: Did the Employer gather sufficient
27
     proof or evidence to indicate the Employee was guilty?; (6) Equal Treatment: Has the Employer
28

                                               Page 15 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 17 of 21



     applied its rules and discipline evenly among all of its employees?; (7) Penalty: Was the penalty
 1

 2   handed down by the Employer reasonable given the nature of the disciplinary conduct and the

 3   Employee's overall employment record? Enterprise Wire Co., 46 Lab. Arb. Rep. (BNA) 359,

 4   362-65 (1966) (Daughtry Arb.); Koven and Smith, Just Cause, The Seven Tests, at p. 438 n.
 5   194; see also Assn. of W. Pulp & Paper Workers, Loc. 78 v. Rexam Graphic, Inc., 221 F.3d
 6
     1085, 1091 (9th Cir. 2000).
 7
             95.       That the Cromwell Defendants did not terminate Plaintiff for just cause in
 8
     violation of Article 6.01 of the CBA and did not follow progressive counseling when
 9
10   disciplining Tracey.

11           96.       That there was no basis for the Cromwell Defendants’ four write-ups, three

12   suspensions and Tracey’s ultimate termination between May 10, 2019 and January 11, 2020,
13
     which were simply a pretext for terminating Tracey for her disability in violation of Article 8
14
     of the CBA.
15
             97.       That Local 165 failed to file for arbitration of the grievance and Plaintiff’s
16
     termination from the Cromwell was not overturned.
17

18           98.       That Local 165 representative, Mike, simply told Tracey to find a new job

19   making derogatory and discriminatory comments about her gender and age in relation to her
20   employment in violation of Article 8 of the CBA.
21
             99.       Local 165 breached its duty of fair representation owed to Plaintiff, and both
22
     Local 165 and the Cromwell Defendants violated numerous provisions of the CBA in their
23
     treatment of Tracey.
24

25           100.      That as a direct and proximate result of Defendants’ willful, knowing,

26   intentional, and unlawful actions, Plaintiff has and continues to suffer humiliation, emotional

27   distress, and physical and mental pain and anguish, all to his damage in a sum according to
28   proof at trial.

                                               Page 16 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 18 of 21



             101.    That as a direct and proximate result of Defendants’ willful, knowing,
 1

 2   intentional, and unlawful actions, Plaintiff has suffered, and will continue to suffer lost wages,

 3   salary, benefits and certain other incidental and consequential economic expenses and losses

 4   which Plaintiff would have received if he had not been terminated from his position with
 5   Defendant SLS in an amount according to proof at trial, but believed to be in excess of
 6
     $100,000.
 7
             102.    The above-alleged misconduct constitutes oppression, fraud or malice thereby
 8
     entitling Plaintiff to an award of punitive damages according to proof at trial.
 9
10           103.    Plaintiff has incurred reasonable attorneys' fees and costs in prosecuting this

11   matter in an amount to be established at trial.

12                                     SIXTH CLAIM FOR RELIEF
13
       (Disability Discrimination In Violation Nevada Revised Statute (“NRS”) 613.330(1))
14          104. Plaintiffs restate and reallege all preceding and subsequent allegations as though

15   fully set forth herein.
16           105.    That NRS 613.330(1) prohibits employment discrimination based on disability
17
     or perceived disability in the terms, conditions, promotion opportunities, salary and benefit and
18
     classification of employees.
19
             106.    That Plaintiff was and is disabled as defined under Nevada law because she
20

21   suffers from a recognized impairment, diabetes, which substantially limited major life activities

22   including, but not limited to, walking, eating and working.

23           107.    That despite her disability, Plaintiff was physically, mentally and medically
24   qualified to perform the duties of her job as an bartender with the Cromwell at the time she was
25
     hired up until her termination.
26
             108.    That Defendants discriminated against Plaintiff on the basis of her disability by
27
     failing to participate in the interactive process, retaliation, harassment as outlined above.
28

                                               Page 17 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 19 of 21



             109.    That as a direct and proximate result of Defendants’ willful, knowing,
 1

 2   intentional, and unlawful discrimination against Plaintiff, Plaintiff has and continues to suffer

 3   humiliation, emotional distress, and physical and mental pain and anguish, all to her damage in

 4   a sum according to proof at trial.
 5           110.    That as a direct and proximate result of Defendants’ willful, knowing,
 6
     intentional, and unlawful discrimination against Plaintiff Miller, Plaintiff has suffered, and will
 7
     continue to suffer lost wages, salary, benefits and certain other incidental and consequential
 8
     economic expenses and losses which Plaintiff would have received if Plaintiff had not been
 9
10   terminated from her position with The Cromwell in an amount according to proof at trial, but

11   believed to be in excess of $100,000.

12           111.    The above-alleged misconduct constitutes oppression, fraud or malice thereby
13
     entitling Plaintiff to an award of punitive damages according to proof at trial.
14
             112.    Plaintiff has incurred reasonable attorneys' fees and costs in prosecuting this
15
     matter in an amount to be established at trial.
16

17                                  SEVENTH CLAIM OF RELIEF

18                             (Retaliation in Violation of NRS 613.340(1))

19           113.    Plaintiffs restate and reallege all preceding and subsequent allegations as though
20   fully set forth herein.
21
             114.    NRS 613.340(1) makes it an “unlawful employment practice for an employer to
22
     discriminate against any of his employees or applicants for employment... because he has
23
     opposed any practice made an unlawful employment practice by NRS 613.310 to 613.435,
24

25   inclusive, or because he has made a charge, testified, assisted or participated in any manner in

26   an investigation, proceeding or hearing under NRS 613.310 to 613.435, inclusive.”

27

28

                                               Page 18 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 20 of 21



            115.    That Plaintiff engaged in protected activity when, she sought reasonable
 1

 2   accommodations for her disability and was subsequently retaliated against by the Cromwell

 3   Defendants as outlined above.

 4          116.    That as a direct and proximate result of Defendants’ willful, knowing,
 5   intentional, and unlawful discrimination against Plaintiff, Plaintiff has and continues to suffer
 6
     humiliation, emotional distress, and physical and mental pain and anguish, all to her damage in
 7
     a sum according to proof at trial.
 8
            117.    That as a direct and proximate result of Defendants’ willful, knowing,
 9
10   intentional, and unlawful discrimination against Plaintiff, Plaintiff has suffered, and will

11   continue to suffer lost wages, salary, benefits and certain other incidental and consequential

12   economic expenses and losses which Plaintiff would have received if Plaintiff had not been
13
     terminated from her position with The Cromwell in an amount according to proof at trial, but
14
     believed to be in excess of $100,000.
15
            118.    The above-alleged misconduct constitutes oppression, fraud or malice thereby
16
     entitling Plaintiff to an award of punitive damages according to proof at trial.
17

18          119.    Plaintiff has incurred reasonable attorneys' fees and costs in prosecuting this

19   matter in an amount to be established at trial.
20          IV.     PRAYER FOR RELIEF
21
            WHEREFORE, Plaintiffs pray for jury trial and judgment in their favor as follows:
22
             1. General damages according to proof at trial;
23
            2. Pre-judgment and post-judgment interest on said sum of damages;
24

25          3. Special damages for financial loss according to proof at trial;

26          4. Punitive damages as allowed by law;

27          5. Costs of suit herein;
28          6. Reasonable attorney fees according to proof at trial under federal and state law; and

                                               Page 19 of 20
     Case 2:20-cv-01287-JAD-NJK Document 1 Filed 07/10/20 Page 21 of 21



           7. Such other and further relief as this court may deem just and proper.
 1
           Dated this 10th day of July, 2020.
 2

 3                                               /s/ Michael J. Mcavaoyamaya
                                                 ___________________________________
 4                                               MICHAEL J. MCAVOYAMAYA, ESQ.
                                                 Nevada Bar No.: 14082
 5                                               4539 Paseo Del Ray
 6                                               Las Vegas, Nevada 89121
                                                 Telephone:     (702) 685-0879
 7                                               Mmcavoyamayalaw@gmail.com
                                                 Attorney for Plaintiffs
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                            Page 20 of 20
